Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of the amendment filed on 5/11/2022. Claims 1, 3, 4, 7, 10 ,11 have been amended; claims 2 and 4 have been cancelled.
Applicant’s arguments on 5/11/2022, with respect to the amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Claims 1, 3, and 4-20 are pending.

Allowable Subject Matter
Claims 1, 3, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…wherein the voltage adjustment circuit comprises: a voltage adjustment sub-circuit, wherein a control input terminal of the voltage adjustment sub-circuit receives the voltage control signal, a power input terminal of the voltage adjustment sub-circuit is connected to the first power supply to receive a first voltage signal, the voltage adjustment sub-circuit is configured to output a second voltage signal at a voltage output terminal of the voltage adjustment sub-circuit according to the voltage control signal, and a voltage of the first voltage signal is different from a voltage of the second voltage signal; and a voltage output sub-circuit, wherein a voltage input terminal of the voltage output sub- circuit receives the second voltage signal, and the voltage output sub-circuit is configured to output the output voltage signal at a voltage output terminal of the voltage output sub-circuit based on the second voltage signal to control the light transmittance of the dimming glass; wherein the voltage output sub-circuit comprises: a drive sub-circuit, wherein a voltage input terminal of the drive sub-circuit is connected to the output terminal of the controller to receive a drive control signal, a power input terminal of the drive sub-circuit is connected to a second power supply, and the drive sub-circuit is configured to amplify the drive control signal and output an amplified drive control signal at a voltage output terminal of the drive sub-circuit; wherein the second power supply is not connected to the controller.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 3-6, 12-20 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 7 is the inclusion of the limitation 
“…the output sub-circuit comprises: a first transistor, wherein a gate electrode of the first transistor is connected to the first output terminal of the drive sub-circuit to receive the amplified drive control signal, a first electrode of the first transistor is connected to the voltage output terminal of the voltage adjustment sub-circuit to receive the second voltage signal, and a second electrode of the first transistor is connected to the first voltage output terminal of the output sub-circuit; a second transistor, wherein a gate electrode of the second transistor is connected to the second output terminal of the drive sub-circuit to receive the amplified drive control signal, a first electrode of the second transistor is connected to the voltage output terminal of the voltage adjustment sub-circuit to receive the second voltage signal, and a second electrode of the second transistor is connected to the second voltage output terminal of the output sub-circuit; a third transistor, wherein a gate electrode of the third transistor is connected to the third output terminal of the drive sub-circuit to receive the amplified drive control signal. a first electrode of the third transistor is connected to a first voltage terminal to receive a third voltage signal, and a second electrode of the third transistor is connected to the first voltage output terminal of the output sub-circuit; and a fourth transistor, wherein a gate electrode of the fourth transistor is connected to the fourth output terminal of the drive sub-circuit to receive the amplified drive control signal, a first electrode of the fourth transistor is connected to the first voltage terminal to receive the third voltage signal, and a second electrode of the fourth transistor is connected to the second voltage output terminal of the output sub-circuit.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 7. Claims 8-11 are also allowed due to their virtue of dependency.
Zhou et al. CN 107040140, Uehara US 2013/0258220 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871